A horse of defendant in error entered the right of way of the plaintiff in error and received injuries, it is claimed, by being struck by its engine or cars in a precinct in Eastland County where the provisions of the Act of 1899 (Laws 26th. Leg., 220), as amended by the Act of 1903 (Laws 28th Leg., 97), and further amended by the Act of 1905 (Laws. 29th Leg., 226), had been put in force, prohibiting the running at large of horses, etc. The right of way was fenced and the fence was in good condition except that a gate in it had been left open. Why the gate was kept there is not shown except that it was for a neighborhood road, traveled by people crossing the right of way and track. The crossing was not upon a public road and it is not shown that it was at a place where the company was required to keep one.
This action was brought in a justice's court to recover the value of the animal, was appealed to the County Court and, upon its judgment in favor of defendant in error, was carried to the Court of Civil Appeals, where the judgment was affirmed. The judgment of affirmance is final and this court has no jurisdiction to review it unless it is true, as claimed by plaintiff in error, that the case involves the validity of a statute. (Rev. Stat., arts. 940, 996.) *Page 213 
The statute, the validity of which is said to be involved is the Act of 1905, last above mentioned. The two first named statutes provided for the putting in force in counties named therein, by vote of the people, their provisions intended to prohibit the running at large of horses, mules, etc. The last amendment, the one in question, merely added a section by which it was provided:
"Sec. 20a. Each and every railroad company, having a line of railway in any county or subdivision thereof where the provisions of the preceding sections of this chapter have been or may hereafter be adopted, shall be liable to the owner for the value of all stock killed or injured by the locomotives and cars of such railroad company in running over their respective railways, which may be recovered by suit before any court having competent jurisdiction of the amount. If the railroad company shall fence its road it shall only then be held liable in cases of injury resulting from want of ordinary care."
This provision is, in substance, the same as that of article 4528, Revised Statutes, and, doubtless, was adopted because of questions that had arisen as to the effect upon that article of the adoption of the stock laws. It seems to be the view of counsel for plaintiff in error, and there may be holdings of some of the Courts of Civil Appeals tending to sustain it, that without the amendment in question, the stock law, when put in force, would supersede or displace the rule declared by article 4528, so that railroad companies whose roads are unfenced or insufficiently fenced would no longer be under the absolute liability declared by that article. We do not agree to so broad a proposition. Our views on the question are indicated in the discussion of the case of Missouri, Kansas  Texas Railway Co. v. Tolbert, 100 Tex. 486. While the stock law is intended to require owners to confine animals, the running at large of which is prohibited, and one who permits them to run at large violates the law, it is true, nevertheless, that such animals may often escape without fault on the part of their owners, when the latter will be guilty of no offense against the law. There would therefore be no necessary conflict between article 4528 and the inhibitions of the stock law without the amendment in question. The former would still operate for the benefit of one in a position to take advantage of it. The stock law, before the amendment of 1905, contained no provision by force of which article 4528 must be held to be superseded. There are inhibitions, the failure to observe which may constitute a violation which will prevent the guilty person from being heard to complain in the courts of injuries to which his own wrong has contributed, and this might enable a railroad company whose tracks are unfenced or insufficiently fenced to defeat such a person. But we can not see how the stock law could so operate against one guilty of no violation of it, and, as before shown, the mere fact that an animal is at large is not necessarily a violation. The amendment of 1905 changes the pre-existing law, not indeed to the extent claimed, but so as to abrogate the rule which we have just stated, and to make railroad companies liable in all cases where their roads are not fenced, thereby taking away *Page 214 
a defense which plaintiff in error might have urged if the defendant in error was a violator of the law in permitting his horse to be at large. In this way, only, may the validity of the statute be said to be involved. The attack made upon it is that its title expresses two subjects, which are claimed to be the amendment of stock laws and the regulation of the liability of railroad companies. The title is: "An Act to amend chapter 128 of the Acts of the regular session of the Twenty-sixth Legislature of the State of Texas, entitled: `An Act providing a mode by which horses, mules, jacks, jennets and cattle may be prohibited from running at large in the following counties or any subdivision of said counties, viz.: (naming them) as amended by chapter 24 of the Acts of the Twenty-seventh Legislature of the State of Texas, and as amended by chapter 71 of the Acts of the Twenty-eighth Legislature of the State of Texas; by adding thereto section 20a, providing that'" — (the title proceeds to state the substance of section 20a above quoted).
That in amending a statute by adding an entire section it is not necessary, under article 3, section 36, of the Constitution, to re-enact the entire law so amended is settled by the decisions of this court: City of Oak Cliff v. State, 97 Tex. 383; Henderson v. City of Galveston, recently decided. (Ante, p. 163.)
The subject of the amending Act here in question, if it is but one subject, is most fully and accurately stated in the title. The question therefore is that above stated, whether or not the title embraces more than one subject in violation of section 35 of article 3 of the Constitution. If we should look merely to the form of the statement in the title the contention would have force, for it would appear that, formally, two subjects are mentioned, that of prohibiting the running at large of animals, and the further one of fixing the liability of railroad companies for stock killed or injured by them. But when we look to the substance of the provision added to the existing statutes and the expressions of it in the title we see that it is, in effect, only a limitation upon the operation of the pre-existing provisions to which it is added. The effect of the added provision is so to limit the pre-existing ones by which the running at large of animals is forbidden, as that they shall not affect the liability of railroad companies as it was fixed by article 4528. In adopting the earlier statutes it was entirely competent for the Legislature to prescribe the extent of their operation and effect. This was done to a great extent, but nothing was said as to the effect they should have upon the liability of railroad companies for stock killed. Had the substance of the statute here attacked been added, by way of proviso or otherwise, so as to anticipate the questions which afterward arose, it would have been entirely germane as a declaration of the operation the stock law should have. It is not less germane as an amendment, and the statement of it as such in the title is the expression, not of two subjects, but of one, which is a provision properly incidental to the Act amended. The attack made on the statute is not sustained.
We thus come to the question as to the extent of the jurisdiction *Page 215 
given to this court in cases appealed from the County Courts to the Courts of Civil Appeals which involve the validity of statutes. Art. 940, Revised Statutes, gives to the Supreme Court appellate jurisdiction extending to questions of law arising in civil cases of which the Courts of Civil Appeals have appellate, but not final jurisdiction. By article 996, appellate jurisdiction is given to the Courts of Civil Appeals of cases appealed from County Courts, and that jurisdiction is declared not to be final in "cases involving the validity of a statute." It thus appears that jurisdiction over all questions of law in that class of cases is given to the court. It is the case, not merely the question as to the statute, over which the jurisdiction is extended by the language. The existence of the question is the reason why the jurisdiction is given, but it is the case that is brought within it. It follows that, having decided the question of the validity of the statute, we must proceed to dispose of the case by the proper judgment and, in order to do that, must decide the questions of law on which the character of the judgment must depend. City of Austin v. Nalle,85 Tex. 520.
The effect of the statute of 1905 is to put the case in the same attitude as if the stock law had never been adopted. The liability of the company is therefore absolute unless it had complied with the requirements of the law as to fencing its track. The evidence shows that there was an opening in the fence through which the horse passed and does not show that it was one which the company was required by law to make. The liability must be held to be the same as if the track had not been fenced at all at that place. Texas Cen. Ry. Co. v. Pruitt, 109 S.W. 925. The provision giving immunity because of fencing is only satisfied by a fence sufficient to turn stock, and gates put where they are not required or permitted to be, when left open, afford easy access to the track. Of course we do not mean to say that a fence might not be sufficient with a closed gate in it, but to make it sufficient the gate must be kept closed, and where it is unnecessarily put in the railroad company voluntarily takes the risk. The question does not arise as to the duty of keeping gates closed when they have been put and kept in proper condition at places where railroad companies are required to keep them for the special benefit of the owners of enclosures through which the roads pass. The only question is whether or not a fence with an unnecessary gate in it through which animals may and do pass to the track is such a fence as the statute contemplates, and we hold that it is not.
The record discloses no material error and there is nothing requiring further discussion.
Affirmed.